DETAILED ACTION
This application is being examined under AIA  first-to-file provisions.
This application has been assigned to a different primary examiner.

Status of claims
Canceled:
19-20
Pending:
1-18
Withdrawn:
3 and 11
Examined:
1-2, 4-10 and 12-18
Independent:
1, 13 and 17-18
Allowable:
none


Abbreviations                                 (Date format: MM/DD/YYYY)

Rejections applied
PHOSITA
"a person having ordinary skill in the art before the effective filing date of the claimed invention"

112 Enablement,
Written description

x
BRI
broadest reasonable interpretation

102, 103

CRM
"computer-readable media" and equivalent language

101 JE(s)
x
IDS
information disclosure statement

101 Other
x
JE
judicial exception

112 Indefiniteness
x
112/a
35 USC 112(a) and similarly for 112/b, etc.

112 "Means for"

N:N
page:line

112 Other




Double Patenting



Priority
As detailed on the 11/13/2018 filing receipt, this application claims priority to as early as 3/15/2016.  At this point in examination, all claims have been interpreted as being accorded this priority date.

Objections to the specification
The specification is objected to as containing one or more hyperlinks (e.g. p. 6, 2nd para. and possibly additional instances).  The content addressed by hyperlinks may be insufficiently immutable (in contrast for example to a typical journal publication or other printed reference), such that neither the use of hyperlinks nor reference to hyperlinked content is allowed under 37 CFR 1.57(e).  All hyperlink(s), e.g. any form of Internet address, must be deleted.  Further information is provided at MPEP § 608.01.  Alternatively and if desired, organizations may be cited in plain text, to the extent such citations are supported by the original disclosure (noting that citations in the specification do not constitute an IDS, and, unless citations are included on an IDS, they may not be considered).  As another alternative, dated copies of content may be included via IDS (further information is provided at MPEP § 609.04(a)).  
The specification is objected to for lack of either paragraph numbering (preferable) or line numbering.  MPEP 608.01.I, 37 CFR 1.52(b)(6) pertains.

Claim objections
Claims 4 and 10 are objected to because of the following informalities.  Appropriate correction is required.  In each objection the claims are definite with respect to the issues cited here because interpretation would have been sufficiently clear to PHOSITA, but nonetheless the claims are objected to for consistency among the claims or as otherwise indicated.  With regard to any suggested amendment below to overcome an objection, in the subsequent examination it is assumed that each amendment is made.  However, equivalent amendments also would be acceptable.  Any amendments in response to the following objections should be applied throughout the claims, as appropriate.
The following issues are objected to:
Claim
Recitation
Comment
4
...individuals, and deviations
No comma is appropriate in a list comprising only two list elements, e.g. "X and Y" not "X, and Y."
10
andthe generating
Missing space



Claim rejections - 112/b
The following is a quotation of 35 USC 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-2, 4-10 and 12-18 are rejected under 112/b, as indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted, and any amendments in response to the following rejections should be applied throughout the claims, as appropriate.  With regard to any suggested amendment below, for claim interpretation during the present examination it is assumed that each amendment suggested here is made.  However equivalent amendments also would be acceptable.  

The following issues cause the respective claims to be rejected under 112/b as indefinite:
Claim
Recitation
Comment
1, 13, 17-18
identifying...
mosaics
The meaning of the recited "mosaics" is unclear.  In the context of genetics, one well-known meaning of "mosaic" refers to two cells of an individual having different genotypes ("Mosaic (genetics)," Wikipedia as cited on the attached "Notice of References Cited" form 892).  In this well-known context, the individual is the "mosaic," owing to the presence of two or more cells having differing genotypes.  The relationship, whether literal or metaphorical, is unclear between the instant recitation and this well-known meaning.  The specification does not clearly resolve this issue (e.g. p. 2-3) and does not define this use of the term "mosaic," not with explanation sufficient to render the recitation clear to PHOSITA.  The requirements for clarity in this situation are discussed in MPEP 2173.05(a) and in particular §III therein ("TERMS USED CONTRARY TO THEIR ORDINARY MEANING MUST BE CLEARLY REDEFINED IN THE WRITTEN DESCRIPTION").  To overcome this rejection, it may help to clearly define the recited use of the term "mosaics," with reference to common usage, noting any distinctions, with reference to the instant claims and with reference to the instant specification.
1, 13, 17-18
the two haplotypes of the individual's genome
Even though a genotype generally comprises two haplotypes, this recitation nonetheless lacks antecedent in the context of the claims.  As one option, this rejection might be overcome by deleting "the."
1, 13, 17-18
individual's genome... variants ... reference genome ... phased haplotype ... mosaics ... segments ... two haplotypes of the individual's genome ... 
The relationships are unclear between the recited "individual's genome," "variants," "reference genome," "phased haplotype," "mosaics," "segments" and "two haplotypes of the individual's genome," in particular the relationship of the recited "mosaics" to the other elements of the claims.  For example, it is not clear whether the recited "sequence of variants" pertains to one or to more loci in the "portion of the individual's genome," for example whether there is intended one such "sequence" with one variant at each locus, versus multiple possible variants at one locus, versus multiple possible variants and multiple loci.  Similar issues of correspondence occur relative to the recited "reference lists of genetic variants."  Relatedly, it is not clear which figures pertain to and disclose the claims, e.g. claim 1.  If no single figure discloses the claims and no combination of figures can be explained as clearly disclosing the claims, then such a figure may be required.  Relatedly, it is not clear which portions of the disclosure particularly pertain to the claims, e.g. claim 1.  A related written description rejection applies below.  To overcome this rejection, it may help to further recite the relationships between the elements of the claim, for example addressing the issues described above.  Additionally, it may help to more clearly instantiate each claim element, reciting its relationship to other elements when an element is instantiated.  For example, "segments" are instantiated as derived "from the reference lists," but the relationships, corresponding numerosities, etc. among "mosaics," "segments," "reference lists" and the later recited "deviations" are unclear.  There is instantiated "deviations from the two mosaics" with no recitation of, for example, any relationships between the "deviations," "mosaics," "segments" and the "threshold accuracy."  The specification provides disclosure relating to "deviations" but does not clearly resolve the indefiniteness leading to this rejection (specification: p. 2-4, 7, 9), noting that although the claims are interpreted in light of the specification, limitations from the specification are not imported into the claims absent a clearly limiting definition in the specification (MPEP 2145.VI pertains).
10, 15
a list of variants with incomplete genotype calls
In claim 10, the meaning of "incomplete" is unclear.  The relationships are unclear between the "genotype calls," the "list of variants" and the rest of the claim elements.  There is no previous recitation of "genotype calls" as comprised by the "input file," etc.  Relatedly, without clear context, the recited "incomplete" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)  Claim 15 is rejected similarly.
12
a standard human reference genome
The recited "standard" is a term of relative or vague degree or form of association, neither defined in the specification nor having a well-known and particular definition in the art.  (MPEP 2173.05(b) pertains.)
14
uses the extracting list
Not interpretable -- possibly, "...extracted..."
16
code means for
causing a computer to perform the method of claim 13
First, "code means" is unclear, and lacks clear support in the specification.  If "software" or computer-executable "instructions" are intended, then either may be recited, with identification of clear support in the original disclosure.  Second, as "computer program product" claim 16, depending from "method" claim 1, is directed to a 101 machine or manufacture, i.e. the "computer program product," then the scope of the claim is interpreted according to its recited structure, and the structure of the recited "computer program product" corresponding to the steps of claim 1 is unclear.  It may help to overcome this rejection to explicitly recite the structural relationships between the steps of claim 1 and the "product" of claim 16.  Also, the below 101 transient media rejection pertains.

Each issue above causes the scope of the claim to be indefinite because it is unclear how the claim elements relate to each other and to the claim as a whole.


Claim interpretations
The following claim interpretations apply to all instances of the following terms throughout all claims:
Claim
Recitation
Comment
1
haplotype
"A haplotype (haploid genotype) is a group of alleles in an organism that are inherited together from a single parent." ("Haplotype" as cited on the attached "Notice of References Cited" form 892).  The instant specification discloses but does not define the term (e.g. p. 1).
1
phased haplotype
The recited "phased" is interpreted as meaning that, with respect to each allele in the haplotype, it is known which parental genome contributed the allele.  The instant specification discloses but does not define the term (e.g. p. 2).



Claim rejections - 112/a
The following is a quotation of 112/a:
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).

Written description
Claims 1-2, 4-10 and 12-18 are rejected under 112/a as failing to comply with the written description requirement.  The claims read on subject matter which is not described in the specification in such a way as to reasonably convey to PHOSITA that the inventors, at the time the application was filed, had possession of the claimed invention.  Claims depending from rejected claims are rejected similarly, unless otherwise noted.  With regard to any suggested amendment(s) below to overcome a rejection, equivalent amendments also would be acceptable.
Claim 1 recites "mosaics."  For the same reasons as described in the above 112/b rejection, the recitation causes the claim to lack written description. 
Claims 13 and 17-18 similarly lack support.  None of the dependent claims overcome the above issues.
As appropriate, these rejections may be overcome, for example, (i) by narrowing to clearly supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  
Any amendment should be propagated throughout the claims as appropriate.
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.  MPEP 2163 generally pertains.
Subject matter clear of the prior art
Subject to resolution of the above 112 rejections, claims 1-2, 4-10 and 12-18 are clear of the prior art.  Close art, for example Durbin (as cited on the 10/29/2018 IDS), while addressing storage of genetic data, does not teach the instant combination of generating a compressed representation encoding mosaics and deviations from the mosaics, and it is not clear that any combination of art would have rendered the claims obvious.

Claim rejections - 101
35 USC 101 reads: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
For each rejection below, dependent claims are rejected similarly as not remedying the rejection, unless otherwise noted.

Matter belonging to no statutory category -- claim 16
Claim 16 is rejected under 35 USC 101 because the claimed invention reads on non-statutory subject matter.  
Claim 16 is to "a computer program product," which is not, in all embodiments within a BRI, interpreted as clearly belonging to a category listed in 101.  In a BRI, the claim reads on data, software and/or signal comprising no structure other than data, software and/or signal.  The claim is not recited as a process, and the claim is not limited to any particular structure as a 101 machine or manufacture.  The specification discloses: "A computer program product (e.g. a medium or signal)..." (emphasis added, p. 9).  The claim reads on transitory propagating signals which are not proper patentable subject matter because it does not fit within any of the four statutory categories of invention (In re Nuijten, Federal. Circuit, 2006).
It may help to overcome this rejection to amend the claim to recite "a non-transitory computer program product" or to otherwise exclude non-transitory, e.g. "signal," embodiments.

Judicial exceptions (JE) to 101 patentability 
Claims 1-2, 4-10 and 12-18 are rejected under 35 USC 101 because the claimed inventions are not directed to patent eligible subject matter.  After consideration of relevant factors with respect to each claim as a whole, each claim is directed to one or more JEs (i.e. an abstract idea, a natural phenomenon, a law of nature and/or a product of nature), as identified below.  Any elements or combination of elements beyond the JE(s) (i.e. "additional elements") are conventional and do not constitute significantly more than the JE(s).  Thus, no claim includes additional elements amounting to significantly more than the JE(s), as explained below.  
In Alice, citing Mayo and Bilski, two Mayo/Alice questions determine eligibility under 101: First, is a claim directed to a JE?  And second, if so, does the claim recite significantly more than the JE?  
MPEP 2106 organizes JE analysis into Steps 1, 2A (1st & 2nd prongs) and 2B as follows below.
MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.

Step 1: statutory category of invention -- MPEP 2106.I and 2106.03
The instant claims fall within one or more 101 statutory categories of invention, with the exception of claim 16, and claim 16 is separately rejected above.

Step 2A, 1st prong, 1st Mayo/Alice question: abstract idea -- MPEP 2106.I and 2106.04
Preliminarily, in a 1st prong of Step 2A, elements of independent claim 1 are interpreted as directed to the abstract idea of data compression including the JE elements of "identifying..." and "generating...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, in a 1st prong of Step 2A, elements of independent claim 13 are interpreted as directed to the abstract idea of data de-compression including the JE elements of "extracting..." (two instances and "decompressing...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, in a 1st prong of Step 2A, elements of independent claim 17 are interpreted as directed to the abstract idea of data compression including the JE elements of "identify..." and "generate...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
Preliminarily, in a 1st prong of Step 2A, elements of independent claim 18 are interpreted as directed to the abstract idea of data de-compression including the JE elements of "extract..." (two instances) and "decompress...," each of which, including all recitation within each listed element, in at least some embodiments within a BRI, involves only manipulation of data.  While manipulation of data is not per se directed to an abstract idea, in this instance the above-identified elements are directed to the abstract ideas identified below.
BRIs of the claims are analogous to an abstract idea in the form of at least a mental process, at least equivalent to a computer-implemented process, including obtaining and comparing intangible data (e.g. Cybersource, Synopsys and Electric Power Group).  In a BRI, it is not clear that the claim embodiments are limited so as to require complexity precluding analogy to a mental process.
The preceding case law examples are cited for the basic form of their identified abstract ideas, and analogy to these example abstract ideas need not be within the same technology field, 101 analysis generally being assumed to be neutral with respect to technology field.   
As in Alice (at 306, as cited in the MPEP above) and Bilski (as cited in Alice, id), an abstract idea may comprise multiple abstract elements or steps (i.e. from Alice: "a series of steps" at 306) and need not be a single equation, relationship or principle.
It is not clear that the identified elements must represent other than an abstract idea according to any relevant analysis or case law.  

Step 2A, 2nd prong -- MPEP 2106.I and 2106.04(d)
It is not clear that any additional element (or combination of such elements) integrates the exception(s) into a practical application.  
Therefore, in answer to the 1st Mayo/Alice question, the above JE elements are directed to abstract ideas. 

Step 2B, 2nd Mayo/Alice question -- MPEP 2106.I and 2106.05
Addressing the second Mayo/Alice question, all elements of claims 1, 13 and 17-18 are part of one or more identified judicial exceptions (as described above), except for elements identified here as conventional elements in addition to the above judicial exceptions:  
The recited "receiving" and "accessing" steps and related computer elements are conventional elements of a laboratory and/or computing environment and/or conventional data gathering/input elements, as exemplified by the computational context of Durbin (as cited on the 10/29/2018 IDS), and generally it is understood that the examples in the reference are well-known and routine.  
It is emphasized that, outside of an improvement argument, analysis of what is conventional generally pertains to the above-identified additional elements and not to elements earlier identified as part of a judicial exception.  
It is not clear that any claim improves its technology field by applying an improvement to an additional element of the claim for all claimed embodiments.  For example, it is not clear that all embodiments of any claim result in a specific improvement applied via an additional element and in comparison to art of the technology field so as to cause an additional element to be other than conventional and the claim as a whole to be directed to significantly more than the identified judicial exceptions.  
Suggestions regarding these distinctions and regarding advancing examination by improvement argument versus non-conventional additional element argument are provided in the bullets at the end of this rejection.

Summary and conclusion regarding claims 1, 13 and 17-18
Summing up the above Mayo/Alice analysis of claims 1, 13 and 17-18, each viewed as a whole and considering all elements individually and in combination, no claim recites limitations that transform the claim, finally interpreted as directed to the identified JE(s), into patent eligible subject matter, and it is not clear that any claim is sufficiently analogous to controlling case law identifying an example of an eligible claim. 

Remaining claims
Claims 2, 4-10, 14-16 add elements which also are part of the identified JEs for the same reasons described above regarding the independent claims and therefore do not provide the something significantly more necessary to satisfy 101.
Elements of the following claims are additional elements but nonetheless are conventional elements of a laboratory or computing environment, conventional data gathering elements or conventional post-processing elements, as in the following specific examples which also are understood to be well-known and routine: 
claim 12: "performing DNA sequencing...," as exemplified by Durbin.  
None of the dependent claim elements provides the something significantly more than the identified JE(s) necessary to satisfy 101.

Overcoming a JE-based rejection
Possible avenues to overcoming a 101 judicial exception (JE) rejection are discussed and exemplified in the MPEP as cited above, including among the step 2A, 2nd prong, bulletized "considerations."
Below is a non-exhaustive list of example arguments, possibly including evidence, any one of which may overcome the rejection:

1st Mayo/Alice step: improvement and therefore no JE -- Step 2A, 2nd prong, 1st consideration at MPEP 2106.05(a) -- A claim is not directed to a JE by virtue of integration into a practical application.  At least the following Federal Circuit opinions may be relevant to an argument in this context, in particular if a claim is sufficiently computer-related and/or improves its otherwise relevant field: Enfish/TLI, McRO, BASCOM and Synopsys, but also see In re... Stanford (CAFC 3/11/2021, precedential).  Since several of these opinions relate to inventions which were to some extent computer-related, the particular field in which asserted improvement occurs should be addressed clearly.  These arguments generally rely on there being an "improvement" clearly on the record.  One approach to clearly placing an improvement argument on the record is to show that: a particular improvement is identified (assertion of general "improvement" cannot suffice); there is a clear difference, apparent through comparison with the most relevant conventional technology (since there can be no "improvement" without a difference); and any improvement is either explicitly recited or is inherent to the claims, but in either case must apply to all claimed embodiments within the recited claim scope.  As further examples, argument may explain cause and effect leading to improvement or may include evidence comparing a claimed result to conventional results.  Arguments and evidence may be extrinsic to the original disclosure, including references available after the priority date, as long as it is clear that an argument applies to all embodiments of a properly supported claim.
2nd Mayo/Alice step: non-conventional additional element, corresponding to step 2B of the MPEP 101 analysis-- A claim includes an element in addition to the JE (i.e. "an additional element") which, either individually or in combination with another additional element, was non-conventional (i.e. not well-understood and routine).  At least the following Federal Circuit opinions may be relevant to an argument in this context: Diehr, Alice, Content Extraction and BASCOM.  This example also applies to natural product rejections.


Examiner comment
Applicant is encouraged to request an interview for clarification or discussion regarding the rejection(s).  The examiner's phone number is provided below.

Conclusion
No claim is allowed.
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this communication.

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631